DETAILED ACTION
1.	A response to the non-final Office action mailed on December 21, 2021 was filed on March 21, 2022.  Claims 1, 6 and 27 are amended. Claims 5, 10, 12, 15, 17, 23, 26, 31, 33, 35, 37, and 46-66 were previously cancelled. Claims 1-4, 6-9, 11, 13, 14, 16, 18-22, 24-25, 27-30, 32, 34, 36 and 38-45 are pending. 
Reissue Applications
2.	For reissue applications, filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,048,878 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Response to Arguments
Claim Interpretation under 35 USC 112 sixth paragraph
3.	In the Office action, the examiner noted that some elements of the claims are interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the elements recite non-structural substitutes for the term “means” together with functional language, without reciting sufficient structure and/or algorithm for performing the claimed functions. The elements interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, include the (1)“a first encoder configured to…”, (2) “a second encoder configured to…”, (3) “a third  encoder configured to…”, (4) “a first decoder configured to…”, (5) “a second decoder configured to…”, (6) “a third decoder configured to…”, (7) “a fourth decoder configured to …”, and (8) “a fifth decoder configured to… .”recited in claim 1, and the “encoder” and the “decoder” recited in claim 6.
	Here, the applicant contends that 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, does not apply because the recited claim elements are not “a nonce term or a non-structural term having no specific structural meaning” (Prong (A)), and that in any case, the recited claim elements are “modified by sufficient structure, material, or acts for performing the claimed function” (Prong (C)), and the amended claims do not include functional language, such as “configured to” (Prong (B)). (Remarks at pp. 18-19) 
	With respect to the Prong (A), Applicant argues that the term “first encoder,” “second encoder”,… etc. in claim 1 are not nonce terms, but would be understood by “persons of ordinary skill in the art reading the specification .. . to have a sufficiently definite meaning as the name for... structure... .” M.P.E.P. § 2181(I)(A). Applicant argues that in Inventio AG v. Thyssenkrupp Elevator Americas Corp., for example, held that the similar claim term “computing unit” when read in light of the specification connoted sufficient, definite structure to one of skill in the art to preclude application of 35 U.S.C. 112, sixth paragraph. 649 F.3d 1350, 99 USPQ2d 1112 (Fed. Cir. 2011); see also M.P.E.P. § 2181(I)(A) (discussing Inventio
AG). (Remarks at 19)
Applicant points to Dictionary of IEEE Standard, further argues that one of ordinary skill in the art would understand that an “encoder” is “a device or system that encodes data,” and a “decoder” is “device that can decode data,” and that, the terms “encoder” and “decoder’ are scientific technical terms, the definite structures of which are understood by persons of ordinary skill in the art. Applicant then concludes that, Prong (A) of the three-prong test is not met.(Id.)	
The Examiner respectfully disagrees1. As to the Inventio AG v. Thyssenkrupp Elevator Americas Corp,. the case law does not apply in here, because the question is not whether the claim term “computing unit” (argued in that case) has structural meaning for a person of ordinary skill in the art, rather the question is whether a general purpose “computing unit” without providing an explanation of the appropriate programming, would be an adequate disclosure of the corresponding structure to satisfy the requirement of 35 USC 112(b) or pre-AIA  35 USC 112, second paragraph. See, Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41,86 USPQ2d at 1623. Additionally in the absence of an algorithm and or structure, the question arises whether the disclosure is adequate to perform the entire claimed function(s)2.  
In the present situation and as to the argument regarding the meaning of the claim term ‘encoder’ as understood by a person of ordinary skill in the art (Remarks at 19), the Examiner acknowledges that a person of ordinary skill in the art would understand that a generic ‘encoder’ simply encode data and a generic ‘decoder’ simply decode data, however ‘encoder’ and ‘decoder’ in the claims are not simply ‘encoding’ and ‘decoding’, rather the ‘encoder’ and ‘decoder’ in the claims are performing specific functions in addition to encoding and decoding of data. 
For example, the claim recites that the “[f]irst encoder’ obtains a first error check code and a first error correction code based on original data, and that the original data, the first error check code, and the first error correction code are recorded on a first page of a first memory chip.” As another example, the claim recites, “[w]herein the second error correction code, the error check code, and the third error correction code are recorded on a second page of a second memory chip.” Most certainly, there are decision making steps in the above functional languages. In other words, the ‘first encoder’ and the ‘second encoder’ do not simply encoding data, rather in addition to encoding data, they perform additional functions based on some algorithm or step procedure. As such, they are non-structural term having no specific structural meaning for performing the claimed function. Because of that, the ‘encoder’ and ‘decoder’ in the claims are considered to be generic placeholder or nonce terms. Accordingly, Prong (A) of the three-prong test is satisfied. 

	With respect to Prong (B), Applicant submits that claims 1, 6 and 27 are amended to remove the language “configured to.“ (Remarks at 20) Applicant argues that these amended claims no longer recite “[a] generic place holder … modified by functional language … such as ‘configured to’,” and as such Prong (B) of the three-prong test is no longer met. (Id.)
	The Examiner respectfully disagrees3. First the Examiner notes that dependent claims 7, 8, 9, 11, 14, 16, 18, 21, 22, and 25 (which depends on claim 6) still use the same transition phrase ‘configured to’ linking the placeholder, (‘the encoder’ in claim 6) to some functional language in those claims. Second, claim 1, 6 and 27 are amended to replace the transition word (that links the placeholder or the nonce term to the functional language) from ‘configured to’-to-‘ which’ however, this change does not negate the fact that the generic placeholder (e.g., ‘the first encoder’ or the like) is still modified by functional language albeit by a different transition word. Accordingly, Prong (B) is satisfied. 

	Wirth respect to Prong (C), Applicant points to the language of claim 1 with emphasis on functions in that claim and argues that, “[c]laim 1 specifies sufficient structure (algorithm) for the “first encoder,” “second encoder,” “third encoder,” “first decoder,” “second decoder,” and “third decoder” to perform the recited functions. Arguing that, Prong (C) therefore of the three-prong test is not met.” (Remarks at 21)
	It appears that the Applicant is arguing that the structure and/or algorithm that support the claim language is described in the claim. The Examiner disagrees with this argument4. It is the specification and not the claim that must support the structure or algorithm for performing the computer implemented function. See for example, as to the analysis of “Computer-Implemented Means-Plus-Function Limitations”, the MPEP states, “To claim a means for performing a specific computer-implemented function and then to disclose only a general-purpose computer as the structure designed to perform that function amounts to pure functional claiming.” (Id., 2181, II. (B.), citations omitted). MPEP further states, “The corresponding structure is not simply a general-purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. (Id.) [Emphasis added]) “Thus, the specification must sufficiently disclose an algorithm to transform a general-purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. ("Aristocrat was not required to produce a listing of source code or a highly detailed description of the algorithm to be used to achieve the claimed functions in order to satisfy 35 U.S.C. § 112  ¶ 6. It was required, however, to at least disclose the algorithm that transforms the general-purpose microprocessor to a ‘special purpose computer programmed to perform the disclosed algorithm.’" [Emphasis added] (Quoting WMS Gaming, 184 F.3d at 1349, 51 USPQ2d at 1391.)) An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure." (Id., citations omitted) In the present situation the specification does not discloses the structure or algorithm, in the form of flow chart or step procedure to perform the functions in the claims as required by the MPEP. Accordingly Prong (C) of the three-prong test is satisfied.

	Applicant however, in response to the rejection of claims under 35 U.S.C. § 112(a) and (b) has provided an APPENDIX mapping EACH AND every element of independent claims 1, 6, and 27 to show support for those claims. (Id., the APPENDIX of 03/21/2022) The examiner acknowledges and agrees that the mapping of each and every claim elements of claims 1, 6 and 27 in the Appendix in fact does shows the corresponding structure and/or algorithm, described in the specification for performing each of the functions in those claims.  
	
Claim Rejections - 35 U.S.C. § 112 (a) and (b)
4.	In the last Office action, it was determined that many claim terms in claims 1-4, 6-9, 11, 13, 14, 16, 18-22, 24, and 25 invoke interpretation under 35 U.S.C. § 112 sixth paragraph. Because of this determination, those claims were rejected under 35 U.S.C. § 112 second paragraph as being indefinite for the reason that the structure corresponding to the functions in those claims has not been adequately disclosed in the specification, and under 35 U.S.C. § 112 first paragraph for failing to comply with written description requirement. 
In view of Applicant’s filling of an APPENDIX mapping each and every element of independent claims 1, 6, and 27 describing the corresponding structure and/or algorithm in the specification for performing each of the functions in the claims, the rejection of pending claims under 35 U.S.C. § 112 second paragraph and first paragraph are hereby withdrawn.

Claim Rejections - 35 U.S.C. § 251 – New Matter 
5.	In response to the rejection of claims under 35 U.S.C. § 251 as being based upon new matter added to the patent for which reissue is sought. In view of Applicant’s filling of an Appendix mapping every element of independent claims 1, 6, and 27 showing the corresponding structure and/or algorithm, material or act described in the specification for performing each of the functions in the claims, the rejection of claims under 35 U.S.C. § 251 as being based upon new matter added to the patent for which reissue is sought is hereby withdrawn..

Allowed Claims
6.	Based on the Examiner's claim interpretation analysis under 35 U.S.C. § 112 (f) and the fact that the Examiner agrees with the structure and/or algorithm presented by Applicant in the APPENDIX for each claim element that perform the functions in the apparatus claims, the original claims 1-4, and new claims 6-9, 11, 13, 14, 16, 18-22, 24-25, 27-30, 32, 34, 36 and 38-45 are allowed. 
Examiner's Statement of Reasons for Allowance
7.	The following is examiner’s reasons for allowance.  
A close prior art of record is Kanno, however, in Kanno, the RS correction unit 33 read data items D(1, 1) to D(1, 1024) and four RS codes RS(1, 1) to RS(1, 4), and uses the RS codes RS(1, 1) to RS(1, 4) to correct errors in data items D(1, 1) to D(1, 1024). (Id. Kanno at [0085])  Kanno does not teach or suggest that the RS correction unit 33 decodes the four RS codes RS(1, 1) to RS(1, 4) “based on a result that is a sum of error number obtained from the error check by the third decoder and the fourth decoder,” as recited in amended claim 1. Kano in combination with Asnaashari, Kulkarni and Radke fails to teach, “a fifth decoder which decodes the second error correction code across the pages of the plurality of the memory chips, based on a result that is a sum of error number obtained from the error check by the third decoder and the fourth decoder,” in combination with the structure/algorithm set forth above with respect to 35 U.S.C. § 112 (f) analysis.
Regarding claim 6, the claim is allowed because Kano in combination with Asnaashari, Kulkarni and Radke fails to teach, “a decoder coupled with the controller and the memories of the first chips and the second chip,” that causes “the decoder decoding the part of the first error correction codes from the first chips and the second chip in a page direction and decoding the second error correction codes from the first chips and the second chip across in a cross direction to the page direction, the decoding of the second error correction code being based on a result of a sum of error number obtained from an error check of the first chips and the second chip,” in combination with the structure/algorithm set forth above with respect to 35 U.S.C. § 112 (f) analysis. 
Regarding claim 27, the claim is allowed because Kano in combination with Asnaashari, Kulkarni and Radke fails to teach, singly or in combination, along with other limitation in the claim including the function performed by “a decoder coupled with the controller and the memories of the first chips and the second chip,” that causes the steps of “decoding a part of the first error correction codes from the first and the second chips in a page direction and decoding a part of the second error correction codes from the first chips and the second chip across in a cross direction to the page direction, the decoding of the second error correction code being based on a result of a sum of error number obtained from an error check of the first chips and the second chip, ” as required by claim 27. 

	Dependent claims 2-4, 7-9, 11, 13-14, 16, 18-22, 24-25, 28-30, 32, 34, 36 and 38-45 are allowable for the reason that they are dependent on their allowable base claims.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Majid Banankhah, whose telephone number is 571-272-3770.
The Examiner can normally be reached on M-F: 7:30 am - 4:30 pm Pacific Time.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Hetul Patel, is reachable at 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Signed:
/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees: 

/Ovidio Escalante/                                                                                                                                                                                                        
Reexamination Specialist, Art Unit 3992
/HBP/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner disagrees because, indeed if any generic ‘encoder’/’decoder’ is capable of performing the claimed functions, then this would entail that the functions are well known in the art, since any generic ‘encoder’/’decoder’  can perform the claimed functions, and in that case any prior art teaching ‘encoder’/’decoder’ would be prior art teaching that read on the claim lnaguage. 
        2 See also ‘Ex parte Lakkala (Appeal 2011-001526, US Patent Application SN 10/949,568). See also In re Ex parte Erol (Appeal 2011-001143, US Patent Application SN 11/461,109), and Ex parte Smith (Appeal 2012-007631, US Patent Application SN 12/579,383)
        3 See Footnote 1, above.
        4 See Footnote 1, above.